NYE, Justice.
This is a workmen’s compensation case. Plaintiff-appellant has perfected his appeal to this court from an order of the district court dismissing his cause of action for want of jurisdiction.
Prior to the submission of this cause in this court the parties announced that the case was to be settled. No decision has been made on the merits. On the 14th day of March, 1966, a joint motion was signed and filed by the appellant and appellee stating that a settlement agreement had been reached subject to the approval of the district court. The parties prayed that this court reverse and remand this case to the trial court so as to reinstate jurisdiction of said cause in the district court for the presentation and approval of such settlement agreement. The agreed motion further requested that a mandate issue immediately to the trial court under the provisions of Rule 442, Texas Rules of Civil Procedure.
This court has authority to act upon and grant this joint motion to reverse and remand. Southern Underwriters v. Evans, Tex.Civ.App., 112 S.W.2d 542; Mickelson v. Mickelson, 384 S.W.2d 230, Tex.Civ. App.1964, and cases cited therein; Eichelberger v. Orr, 392 S.W.2d 474, Tex.Civ. App.1965.
The judgment is reversed and the cause remanded to the district court of Jackson County, Texas, and the clerk is directed to issue immediately a mandate in accordance with the agreement of the parties herein. The costs of this appeal are assessed against appellant as agreed to by the parties.
The agreed motion to reverse and remand is granted.